Citation Nr: 0900655	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  02-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue and neurological impairment claimed as 
secondary to the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He also served on active duty from September 
1990 to March 1991 in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  His duty in 
Southwest Asia was chemical operations support.  He served 
with the 413th Chemical Company.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In July 2004, the veteran appeared and testified at the RO 
before an Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  He was later informed that the Acting 
Veterans Law Judge was no longer with the Board.  He declined 
another hearing.  

In January 2007, the Board denied the veteran's claims for 
entitlement to service connection for PTSD and for chronic 
disability resulting from an illness or combination of 
illnesses manifested by fatigue and neurological impairment 
claimed as secondary to the Persian Gulf War.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  In a July 2008 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
For Remand.  The Board's decision was vacated and the 
veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded so that an attempt could be made 
to verify alleged stressors regarding the veteran's PTSD 
claim and for additional examination regarding his claim for 
chronic disability resulting from an illness or combination 
of illnesses manifested by fatigue and neurological 
impairment claimed as secondary to the Persian Gulf War.  

As noted in a previous Board remand in 2005, the veteran has 
raised claims of service connection for a skin condition and 
a back disability.  It does not appear that the RO initiated 
the steps necessary for development of these claims.  
Further, the Board also notes that a physician has indicated 
that the veteran has depression secondary to his back and 
knee problems.  If the appellant or his representative 
desires to file a claim for secondary service connection, 
they should do so with specificity at the RO.  The 
consideration herein is limited to the issues set forth on 
the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he has PTSD related to combat stressors he 
experienced in the Gulf War from September 1990 to March 
1991.  In June 2005, he completed a form entitled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)."  At that time, he 
provided a list of alleged stressors, as well as the 
approximate dates of the alleged stressors and his 
approximate location and unit of assignment.  

Verification of the claimed stressors through the U.S. Army 
and Joint Services Records Research Center (JSRRC) or other 
appropriate organization has not been accomplished.  The 
Joint Motion indicates that such attempt should be made.

The Board also notes that the veteran was provided a VA 
examination in October 2005 regarding his claim for chronic 
disability resulting from an illness or combination of 
illness manifested by fatigue and neurological impairment 
claimed as secondary to the Persian Gulf War.  This 
examination was requested by the Board in a March 2005 remand 
because he had not been provided a specific diagnosis for his 
claimed symptoms of fatigue and shortness of breath.  He was 
afforded VA examination in order to determine whether these 
symptoms were attributable to a known clinical diagnosis, to 
include the possibility of being part of an unexplained 
chronic multisymptom illness.  The resulting examination in 
October 2005 is found to be inadequate in the Joint Motion, 
as the examiner limited his opinion to whether the veteran 
had chronic fatigue syndrome and did not address whether he 
had an unexplained chronic multisymptom illness as requested 
in the Board's remand.  Thus, additional examination is 
necessary.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Taking into account all information 
obtained from the veteran regarding 
alleged inservice stressors, to include 
the specifics recounted in the June 2005 
form discussed above, the RO must review 
the claims file and prepare a summary of 
all of the veteran's claimed stressors.  
These alleged stressors included, but 
were not limited to, SCUD missile 
attacks, a fatal humvee accident, and a 
dump explosion in which a soldier was 
burned.  This summary and this remand, 
and all associated document should be 
sent to the U.S. Army and Joint Services 
Research Center (JSRRC).  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors, to include 
morning reports/or unit histories.  The 
RO should undertake any other steps it 
deems appropriate in attempting to verify 
the stressors.  

2.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The RO must 
specify for the examiner the stressor or 
stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination , 
together with a copy of this remand.  

3.  Schedule the veteran for appropriate 
VA examination in order to determine the 
nature and etiology of his claimed 
symptoms of fatigue, shortness of breath, 
and neurological impairment.  The 
examiner should be provided the claims 
folder for review prior to examination.  
Ask the examiner to opine (1) whether the 
veteran manifests objective indications 
of disability attributable to fatigue, 
and/or shortness of breath, and/or 
neurological impairment and, if so (2) 
the current diagnosis, or diagnoses, of 
all such disability(ies), to include 
whether the symptoms may be part of 
unexplained chronic multisymptom illness 
such as chronic fatigue syndrome or 
fibromyalgia.  Alternatively, ask the 
examiner to opinion whether it is at 
least as likely as not that such 
disability was first manifested during 
active service or related to event(s) 
during active service.  

4.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time should 
be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of his REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




